BAILEY, Justice.
I am satisfied that the insured intended to change the beneficiary of the insurance policy in this case; that he thought that he was doing so when he executed the designation of beneficiary on a paper which, on its face, was a designation of a beneficiary for a six months gratuity; that he thought that by so doing he had executed the proper paper changing the beneficiary of the policy. The evidence shows that this form had been frequently given to soldiers seeking to change the beneficiary of a policy and had frequently been used for that purpose.
I find, therefore, that the plaintiff, the widow of the insured, is entitled to the proceeds of the policy.